            Case 2:20-cr-00377-RJC Document 239 Filed 05/18/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
                v.                            )
                                              )
BILL RANA                                     )       Crim. No. 20-377
ERIC ARMES                                    )
JASON EVANS                                   )
HASANI JAMES                                  )
CODY BONANNO                                  )
PHILLIP BONANNO                               )
DOMINIC QUARTURE                              )
MARK STOCKHAUSEN                              )
PATRICK RIZZO                                 )


               BILL OF PARTICULARS FOR FORFEITURE OF PROPERTY

       The United States of America, by and through its attorneys, Stephen R. Kaufman, Acting

United States Attorney for the Western District of Pennsylvania, and Rebecca L. Silinski, Assistant

United States Attorney for said district, hereby files this Bill of Particulars for Forfeiture of

Property.

       1.       The Indictment in this case provides notice that, upon conviction of the offense in

violation of Title 21, United States Code, Section 846, the defendants shall forfeit to the United

States of America any property constituting, or derived from, any proceeds obtained, directly or

indirectly, as the result of such offense and any property used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of, the offense pursuant to Title 21,

United States Code, Sections 853(a)(1), 853(a)(2) and 853(p) and Title 28, United States Code,

Section 2461(c).

       2.       The Indictment also provides notice that, upon conviction of the offense in violation

of Title 18, United States Code, Section 922(g)(1), Patrick Rizzo shall forfeit to the United States
            Case 2:20-cr-00377-RJC Document 239 Filed 05/18/21 Page 2 of 3




of America a black Taurus Judge .455 LC/410, bearing serial number LY499382, 1 as well as any

ammunition seized, which was involved and used in the knowing commission of that offense

pursuant to Title 18, United States Code, Section 924(d)(1).

       3.       The United States hereby gives notice that, pursuant to the forfeiture allegations in

the Indictment, and in addition to the assets already identified in the Indictment, it intends to seek

forfeiture of the following property:

                a.      Seized from Patrick Rizzo: one (1) holster associated with the Taurus Judge
                        .455 LC/410, bearing serial number LY499382; and associated
                        ammunition; one (1) 9mm Smith & Wesson SD9VE, bearing serial number
                        HEB2600, and four (4) magazines, and associated ammunition; and one (1)
                        9mm Smith & Wesson SW1911, bearing serial number A437226, and
                        associated ammunition.

                b.      Seized from Bill Rana: a 12-gauge Mossberg 500 shotgun, bearing serial
                        number J326583, and associated ammunition; a 9mm IWI Mini UZI,
                        bearing serial number 820119, and associated ammunition; a Chiappa
                        Firearms 1873 .22 caliber Revolver, bearing serial number 17H02060, and
                        associated ammunition; a Cobra Firearms CA380 .380 Caliber Pistol,
                        bearing serial number CP015964, and associated ammunition; a Smith &
                        Wesson M&P Bodyguard .380 caliber Pistol, bearing serial number
                        KDL3246, and associated ammunition.

                c.      Seized from Jason Evans: $10,380.00 in U.S. Currency; a .22 caliber Marlin
                        Firearms Model 60 Rifle, bearing serial number 03264637, and associated
                        ammunition; and a .22 caliber Savage Arms Model 64 Rifle, SN: 3485572,
                        two magazines, and associated ammunition.




       1.       The Indictment inadvertently referenced the serial number of the Taurus as LY499582.
         Case 2:20-cr-00377-RJC Document 239 Filed 05/18/21 Page 3 of 3




       4.      To the extent that additional property subject to forfeiture is located, the United

States will supplement this Bill of Particulars.



DATED: May 18, 2021                            Respectfully submitted,

                                               STEPHEN R. KAUFMAN
                                               Acting United States Attorney



                                BY:            s/ Rebecca L. Silinski
                                               REBECCA L. SILINSKI
                                               Assistant United States Attorney
                                               Joseph F. Weis, Jr. U.S. Courthouse
                                               700 Grant Street, Suite 4000
                                               Pittsburgh, PA 15219
                                               (412) 894-7403
                                               rebecca.silinski@usdoj.gov
                                               PA ID No. 320774
